Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a position measuring system and is therefore an apparatus. Claim 15 recites a position measuring method and is therefore a process. Claim 16 recites a non-transitory program recording medium recording a program causing a computer to execute steps, and is therefore an apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claims 1, 15, and 16 recite:

determine a connection destination with correction information being acquired, based on a predetermined determination condition, from among the selected connection destination candidates;
generate connection destination information relating to the determined connection destination; and 
output the generated connection destination information.


	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG, as they comprise observations and evaluations that are capable of being performed in the human mind. A human mind is capable of selecting a connection destination candidate for route coordinates based on distances, determining a connection destination from among the candidates based on a condition, generating information relating to the determined connection destination, and outputting said information.
.
	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application

Claim 1 further recites at least one memory and at least one processor. Claim 16 further recites a non-transitory program recording medium recording a program causing computer to execute the abstract idea. These elements comprise generic computer equipment that is merely used as a tool to perform the abstract idea. In performing the abstract idea the at least one memory and at least one processor, and the non-transitory program recording medium and computer, merely perform generic computer functions. These elements therefore do not integrate the judicial exception into a practical application of the exception.

Claim 15 does not recite any additional elements that would integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in claims 1 and 16 include generic computer equipment, and claim 15 does not recite any additional elements. The claims therefore do not recite any elements that amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.


	Claims 2 and 13 recite “storage” for the reference station list, connection destination candidate list, and route information, and the at least one processor reading 

	Claim 3 recites further steps capable of being performed in the human mind – calculating a distance, counting reference station distances within a predetermined range as connection destination candidates, collecting the counted connection destination candidates, and updating the connection destination candidates – combined with generic computer equipment performing the generic computer functions and insignificant extra-solution activity of acquiring, storing, and outputting data. These elements do not integrate the judicial exception into a practical application or add significantly more.

	Claim 4 recites generic computer equipment implementing steps capable of being performed in the human mind – extracting coordinates from a route, calculating distances, calculating a determination value based on the predetermined determination conditions, determining a connection destination candidate having a minimal determination value, and outputting said candidate – and therefore does not integrate the judicial exception into a practical application or add significantly more.



	Claim 14 is not rejected under 35 U.S.C. 101 because it integrates the abstract idea into the practical application of determining a position based on received satellite radio waves and correction information received from a reference station set to the connection destination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding claim 1 line 11, the scope of “connection destination with correction information being acquired” is unclear. Examiner recommends language such as “connection destination from which correction information can be acquired” or similar.

	Regarding claim 4 lines 5-7, “the connection destination candidate” lacks clear antecedent basis in the claim. In line 13, “the coordinate of the estimated relay location” lacks clear antecedent basis. The claim previously recites a plurality of candidates and relay locations; it is unclear which of these is referred to in lines 5-7 and 13. 
In lines 11-14 a single distance is calculated, but it is not used within the claim. It is unclear whether or not this distance is used to calculate any of the determination values in lines 15-17. Lines 15-17 recite calculating a determination value with regard to each candidate, but only one candidate is acquired in lines 5-7. 

Regarding claims 6-12, it is unclear what is meant by “a valid period condition indicating a valid period of the current connection destination on the route exceeding a location estimated to be arrived at a predetermined time later”. It is unclear how a valid period, which appears to refer to a period of time, can exceed a location. For purposes of art rejection, the language will be interpreted as determining the connection destination based on a period of coverage provided by said destination along the route, with a longer period of coverage being preferred.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borel (US 6,931,248) in view of [Quiroz-Hernandez (US 10,490,090) or Dai (US 10,393,882)].

Regarding claims 1, 15, and 16, Borel teaches a position measuring system comprising:
at least one memory storing instructions; and
at least one processor connected to the at least one memory and configured to execute the instructions to:
	select a connection destination candidate for each of a plurality of route coordinates on a route included in route information (“selecting a ground station...” 2:54 – 3:10), based on a distance between each of the plurality of route coordinates and each reference station included in a reference station list (“selecting... those with areas of coverage which are within range of the route of the aircraft” 2:61-63); and 

	generate connection destination information relating to the determined connection destination (“NSAP address” 8:11-25); and 
	output the generated connection destination information (implicit to use of the NSAP address to performing the routing 7:7-13).
Borel does not teach correction information being acquired from the connection destination. However, Borel’s connection destination provides aeronautical telecommunication for air-traffic control (ATC) and fleet management (AOC) (1:5-27), and Quiroz-Hernandez teaches an aircraft receiving correction information via AOC messages (7:13-21). Quiroz-Hernandez teaches that the correction information is used to adjust a performance variable of the aircraft (abstract). 
It would have been obvious to modify Borel according to Quiroz-Hernandez by acquiring correction information from the connection destination because it is a known type of information to be received from Borel’s connection destination and has the advantage of providing adjustment of an aircraft performance variable.
Alternatively, Dai teaches an aircraft (5:41-53 “aircraft”) receiving precise point positioning (PPP) correction data from a reference station (9:35-42 “correction data” and “base station”). It would have been obvious to modify Borel in view of Dai by selecting, as connection destination candidates, reference stations providing PPP correction data, in order to provide for precise positioning of the aircraft.


a reference station list storage configured to store the reference station list (7:58-67 “a database bringing together, on the ground... the ground stations of the ATN network, their geographical locations...”); and 
a connection destination candidate list storage configured to store a connection destination candidate list (22, Fig. 2; 6:16-18);
wherein the at least one processor is configured to execute the instructions to:
	read the reference station list stored in the reference station list storage; acquire the route information from a current location to an assumed arrival location; and store the connection destination candidate list collecting the selected connection destination candidates in the connection destination candidate list storage (implicit to steps described at 2:54 – 3:27, esp. “flight plan”, “selecting, from among the ground stations...”, and “loading this database on board the aircraft”).

Regarding claim 13, if not inherent to Borel, it would have been obvious to further modify Borel by adding a route information storage configured to store the route information in order to enable access to the route information at a future time.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borel (US 6,931,248) in view of [Quiroz-Hernandez (US 10,490,090) or Dai (US 10,393,882)] as applied to claim 1 above, and further in view of Guo (US 10,149,223).


acquiring the reference station list and the route information (inherent), determining whether reference stations are within range of the route coordinates (2:61-63), counting the reference stations that are within range as connection destination candidates relating to the plurality of route coordinates (2:61-63; 8:11-17 “set of ground stations...”; 9:2-5), generating the connection destination candidate list by collecting the counted connection destination candidates (8:59 - 9:5), and store the generated connection destination candidate list in the connection destination candidate list storage (6:16-18; 3:11-16 “loading this database on board the aircraft”).
Borel further teaches updating the connection destination candidate list (“systematic renewing of the on-board database” 3:46-50). One would expect such update process to necessarily comprise an “update instruction” and an output of the updated list.
Borel does not teach:
(1) calculating distances between the route coordinates and the reference stations, and counting distinces within a predetermined range as connection destination candidates. Borel merely teaches selecting ground stations with areas of coverage which are within range of the route of the aircraft” (2:61-63), without providing any details as to how such ground stations are identified. However it is well-known to determine if a ground station is within range of a route by calculating a distance between a point on the route and the ground station. For example, see Guo 8:19-39. Guo teaches that the distance is compared to the predetermined range of the ground station.  It would have been obvious to modify Borel by determining if a ground station is 
(2) updating the connection destination candidate list, including selecting a predetermined number of candidates for all route coordinates. However, it would have been obvious to implement a predetermined number of candidates for each route coordinate, such as at least one candidate for each route coordinate, in order to ensure communication coverage for the entire flight.

Regarding claim 4, the scope of the claim cannot be clearly determined. For purposes of this rejection, Borel appears to teach that the at least one processor is configured to execute the instructions to:
acquire the connection destination candidate (7:58-67 “a database bringing together, on the ground... the ground stations of the ATN network, their geographical locations...”);
extract, as coordinates of estimated relay locations, the plurality of route coordinates from the route from a current point to a location estimated to be arrived at a predetermined time later (“For each geographical position of the aircraft along its route” 9:2-3).
Borel further teaches calculating a determination value with regard to each of the connection destination candidates (“preference score” 5:58-64), based on the predetermined determination condition (5:44-64 lists conditions for preferring a 
Borel does not teach:
(1) calculating a distance between the connection destination candidate and the coordinate of the estimated relay location. Borel merely teaches selecting ground stations with areas of coverage which are within range of the route of the aircraft” (2:61-63), without providing any details as to how such ground stations are identified. However it is well-known to determine if a ground station is within range of a route by calculating a distance between a point on the route and the ground station. For example, see Guo 8:19-39. It would have been obvious to modify Borel by determining if a ground station is within range of a relay location by calculating a distance as claimed because it is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
(2) determining, as the connection destination, the connection destination candidate in which the determination value is minimal. Borel merely teaches selecting the connection destination candidate having “the best preference score” (5:63-64), without teaching what a “best” score comprises. However one would expect the “best” score to be either a minimum or a maximum, either of which would have been obvious to try. It would have been obvious to further modify Borel by implementing the “best”  a finite number of identified, predictable solutions, with a reasonable expectation of success, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 5, Borel teaches that the predetermined determination condition includes a condition of communication with the reference station (1:66 – 2:2 “it is necessary... for the station to be available”; 8:27-33), and a distance condition relating to a distance between a coordinate of the at least one estimated relay location set on the route and the reference station (1:66 – 2:1; 2:61-63).

Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borel (US 6,931,248) in view of [Quiroz-Hernandez (US 10,490,090) or Dai (US 10,393,882)] and Guo (US 10,149,223) as applied to claims 3-5 above, and further in view of Zhou (US 9,351,224).

Regarding claim 6, Borel does not teach determining the connection destination, based on the predetermined determination condition including a valid period condition indicating a valid period of the current connection destination on the route exceeding a location estimated to be arrived at a predetermined time later.
This language has been rejected as indefinite. For purposes of this rejection, the language will be interpreted as determining the connection destination based on a period of coverage provided by said destination along the route, with a longer period of coverage being preferred.


Claim 7 recites the same limitations as claims 5 and 6 and is rejected for the same reasons discussed above.

Regarding claim 8, the steps of outputting, calculating, and determining are merely how one would expect to implement the availability, distance, and valid period conditions discussed above with respect to claims 5-7.

Regarding claim 9, Borel teaches determining the connection destination, based on the predetermined determination condition including a correction information quality condition (“reliability” 7:35).

Regarding claim 10, it would have been obvious to further modify Borel by determining the connection destination based on the predetermined determination condition including a device condition relating to a reception device that receives a satellite signal in order to only acquire relevant correction information – for example, if 

Claim 11 recites the same limitations as claims 9 and 10 and is rejected for the same reasons discussed above.

Regarding claim 12, the claimed outputting steps are merely how one would expect to implement the correction information quality and device condition conditions discussed above with respect to claims 9-11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borel (US 6,931,248) in view of Dai (US 10,393,882) and further in view of OFFICIAL NOTICE.

Regarding claim 14, if not inherent to Dai’s precise point positioning method, Examiner takes OFFICIAL NOTICE that the recited steps are merely what is well-known in the art. Dai teaches receiving a radio wave transmitted from an artificial satellite at 110 and 105, Fig. 1. The claimed “positioning information of the artificial satellite” would comprise orbit and clock data that is conventionally obtained from the satellite signal, and Dai’s corrections comprise corrections to said data (11:44-51). Demodulation is merely how data, both “positioning information of the artificial satellite” and “correction information”, would be extracted from respective received signals. Calculating position by precise point positioning is taught by Dai at 9:35-42 (“PPP”), and use of the .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mustafic (US 10,304,343) teaches a flight plan comprising transition points beween reference stations (19:5-13).
	Ogata (US 2005/0101341) teaches selecting a connection destination candidate for each of a plurality of route coordinates on a route (Figs. 3-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648